Case 6:21-cv-O00006-SEH Document 3 Filed 02/03/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA

HELENA DIVISION
TRACEY WHEELER,
Plaintiff, No. CV-21-6-H-SEH
VS.
ORDER

EAGLE MOUNT - BOZEMAN,

Defendants.

 

 

On January 28, 2021, Plaintiff Tracey Wheeler filed a Complaint! in the
Helena Division. The Complaint states “[v]enue is proper in the Butte Division of
the Federal District of Montana because plaintiff is a resident of Bozeman,

Gallatin County, Montana.”

 

' Doce. 1.

2 Doc. 1 at 2.
Case 6:21-cv-O00006-SEH Document 3 Filed 02/03/21 Page 2 of 2

Gallatin County is within the Butte Division.?

ORDERED:

The divisional venue of the case is transferred to the Butte Division. The
Clerk of Court is directed to take all actions necessary and appropriate including
assigning this case a Butte Division docket number, assigning an appropriate
Judge, and notifying the parties.

DATED this ab ay of February, 2021.

dant Kocher

“SAM E. HADDON
United States District Judge

 

3 See LR. 1.2(c)(2).
